COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 LOWER VALLEY WATER DISTRICT,                      §                No. 08-20-00134-CV

                                Appellant,         §                  Appeal from the

 v.                                                §            448th Judicial District Court

 DANNY SANDER CONSTRUCTION, INC.,                  §              of El Paso County, Texas

                                Appellee.          §               (TC# 2017DCV2643)


                                            OPINION

       This is an appeal from a final judgment rendered in favor of Appellee, Danny Sander

Construction, Inc., for a breach of contract claim. In three issues, Appellant, Lower Valley Water

District, argues the trial court erred in submitting a jury question, in denying Appellant’s motion

for leave to file an amended answer, and challenges the sufficiency of the evidence to support the

jury’s award of Appellee’s damages. We affirm.

                                       Factual Background

       In 2014, Appellant sought bids for a project in Clint, Texas for the construction of water

main improvements in the town. Appellee submitted the bid ultimately accepted by Appellant. The

parties entered into a contract for the project with an original price of approximately $1.9 million.

While the project was underway, the parties signed two change orders regarding the scope of work.
Change Order #1, which is at issue in the case, increased the original contract price by $110,170,

and was signed by a representative of Appellee, the engineer hired by Appellant, and Appellant’s

general manager. Change Order #1 was approved by Appellant. The work described in Change

Order #1 proposed an extension of an existing water line and, according to Appellant, was

conditional upon funding approval from the Texas Water Development Board (TWDB). Approval

from the TWDB required obtaining an easement from a private landowner, whose property the

extended line would run. However, Appellant was never able to obtain the required easement.

       During the project, Appellee submitted payment applications to Appellant on an ongoing

basis as work was completed. Appellee also repeatedly inquired about the status of beginning work

on Change Order #1. Evidence presented at trial indicates Appellant notified Appellee about the

difficulty of obtaining approval to proceed on Change Order #1, but nevertheless indicated it

believed work would eventually commence. However, after months of delays and inability to start

work under Change Order #1, Appellant notified Appellee it intended to close work on the project

and not proceed with the work contemplated under Change Order #1. Appellee notified Appellant

that given Appellant had terminated the contract for convenience, pursuant to their agreement,

Appellee was entitled to payment for expenses it sustained in relation to the termination for

convenience. When Appellant refused to pay Appellee, Appellee filed suit for breach of contract.

                                      Procedural Background

       Appellee filed suit against Appellant for breach of contract. Appellant filed a motion to

dismiss for lack of jurisdiction, (plea to the jurisdiction). The trial court denied Appellant’s plea to

the jurisdiction, which Appellant appealed. We affirmed the trial court’s denial of the plea to the

jurisdiction. Lower Valley Water Dist. v. Danny Sander Constr., Inc., 587 S.W.3d 823, 828

(Tex.App.—El Paso 2019, no pet.). The matter was eventually set for trial and after a jury trial,



                                                   2
the jury found Appellant liable. The trial court entered a final judgment in favor of Appellee.

Appellant filed a motion for new trial, which was denied. This appeal followed.

                                              DISCUSSION

       Appellant submits three issues for our consideration: first, whether the trial court erred in

submitting a jury question on the breach of contract at issue; second, whether the trial court abused

its discretion in denying Appellant’s motion for leave to file an amended answer; and third,

whether the evidence was sufficient to support the jury’s award of the entirety of Appellee’s

claimed damages.

           Issue One: Should the trial court have submitted a jury question on breach of the
                                           contract?

       In its first issue, Appellant contends the question of breach should never have been

submitted to the jury because whether a breach has occurred is a question of law for the trial court.

Appellee offers a two-pronged attack to Appellant’s first issue: (1) Appellant failed to preserve the

issue for appeal when it did not object to submission of the breach question at the charge

conference; and (2) even if error had been preserved, disputed facts regarding whether a breach

occurred rendered the issue a fact question for the jury.

       We consider the matter of waiver first. As Appellee notes, when a party fails to object at

trial that a jury charge question is a question of law to be answered by the trial court, the party

waives error on the issue. See Osterberg v. Peca, 12 S.W.3d 31, 55 (Tex. 2000); Holland v. Wal-

Mart Stores, Inc., 1 S.W.3d 91, 94 (Tex. 1999). In response, Appellant cites to Indian Beach Prop.

Owners’ Ass’n v. Linden, 222 S.W.3d 682, 704 (Tex.App.—Houston [1st Dist.] 2007, no pet.) for

the proposition the Indian Beach case, which discusses submission of questions of law to juries,

“sets out no requirement as argued by [Appellee] for this Court to disregard the error of the Trial




                                                 3
Court submitting a question of law to the jury.” If we understand Appellant correctly, it argues

because Indian Beach does not discuss preservation of error on jury charge questions, Appellant

was absolved of any need to preserve error as Appellee claims. This position is incorrect. Indian

Beach does indeed discuss the impropriety of submitting questions of law to a jury and reaffirms

the principal a trial court errs when questions of law are submitted to a jury. Id. It is also true that

Indian Beach does not discuss preservation of error requirements for complaints about questions

of law improperly submitted to the jury. See id. However, there was no contention that the

appellant in Indian Beach failed to preserve error on this issue. Regardless, for more than eighty

years Texas law has required a party to object at trial if they are claiming on appeal a question of

law was improperly submitted to the jury. See, e.g., Osterberg, 12 S.W.3d at 55 (citing Holland,

1 S.W.3d at 94); Smith v. Smith, 187 S.W.2d 116, 121 (Tex.Civ.App.—Fort Worth 1945, no writ);

see also TEX.R.CIV.P. 274.1

           Did Appellant preserve error on its first issue? We find it did not. At the time of the jury

charge conference, which occurred after the close of evidence, counsel for Appellant indicated he

had no objections to the charge circulated by the trial court. Appellant offers no explanation for its

failure to object, nor can we conjure one which would warrant an exception to the longstanding

tenet found in Rule 274. Accordingly, we decline to consider the issue here and deem it waived.

           Appellant’s first issue is overruled.

             Issue Two: Did the trial court abuse its discretion in denying Appellant’s motion for
                                   leave to file an amended answer?

           In its second issue, Appellant argues the trial court abused its discretion when it denied

Appellant’s motion for leave to file an amended answer, filed seven days before the start of trial



1
    It is worth noting that Rule 274 took effect in 1941 and has remained substantively unchanged since that time.


                                                           4
and approximately two months after the deadline to file amended pleadings ordered by the trial

court. Specifically, Appellant claims the trial court erred because Appellee failed to prove surprise

or prejudice if the amendment was allowed.

       Appellee asserts the inclusion of a new affirmative defense—namely a failure of conditions

precedent—constitutes prejudice on its face, and the burden lies with the party seeking leave to

amend to show an abuse of discretion when a trial court denies leave to amend. See Hardin v.

Hardin, 597 S.W.2d 347, 349 (Tex. 1980). Thus, according to Appellee, the trial court properly

exercised its discretion in denying the motion for leave to amend because it sought to add a new

affirmative defense, thereby prejudicing Appellant.

                            Standard of Review and Applicable Law

       A trial court’s ruling on a motion for leave to file an amended pleading is reviewed for an

abuse of discretion. See Western Skies P’ship/Physician’s Healthcare Assoc., L.C. v. Physician’s

Healthcare Assoc., L.C., No. 08-02-00231-CV, 2004 WL 1078491 at *3 (Tex.App.—El Paso

May 13, 2004, no pet.)(mem. op.). The right to amend pleadings is governed by Rule 63 of the

Rules of Civil Procedure, which provides:

       Parties may amend their pleadings, respond to pleadings on file of other parties . . .
       and file such other pleas as they may desire by filing such pleas with the clerk at
       such time as not to operate as a surprise to the opposite party; provided, that any
       pleadings, responses or pleas offered for filing within seven days of the date of trial
       or thereafter, or after such time as may be ordered by the judge under Rule 166,
       shall be filed only after leave of the judge is obtained, which leave shall be granted
       by the judge unless there is a showing that such filing will operate as a surprise to
       the opposite party.

TEX.R.CIV.P. 63. Rule 63 is clear that the trial court has no discretion but to grant leave to amend

unless the party opposing amendment shows evidence of surprise or prejudice, or the amendment

asserts a new cause of action or defense and is thusly prejudicial on its face and the opposing party




                                                 5
objects accordingly. Greenhalgh v. Service Lloyds Ins., Co., 787 S.W.2d 938, 939 (Tex. 1990).

However, when surprise or prejudice is demonstrated, either through evidence presented by the

objecting party or on the face of a pleading asserting a new cause of action or defense, then the

decision to grant or deny the motion lies within the sound discretion of the trial court. See Hardin,

597 S.W.2d at 349-50. When the trial court denies a motion for leave to amend, the complaining

party has the burden to show the trial court abused its discretion in denying the motion. Id.

                                             Analysis

       Here, there is no dispute between the parties the amendment sought by Appellant was the

addition of an affirmative defense which had never been plead. Rather, Appellant argues Appellee

should have anticipated Appellant’s intent to assert that affirmative defense based on arguments

made by Appellant in its plea to the jurisdiction. However, merely being aware that a party could

assert an affirmative defense is not the same as actually asserting that defense in a pleading. See

American Title Co. of Houston v. Bomac Mortg. Holdings, LP, 196 S.W.3d 903, 909 (Tex.App.—

Dallas 2006, pet. granted, judgm’t vacated w.r.m.); see also Price v. Short, 931 S.W.2d 677, 686

(Tex.App.—Dallas 1996, no writ)(“Appellant’s answer, not his discovery responses, put appellee

on notice of the issues and evidence he would be called upon to meet at trial.”). Additionally, we

believe the addition of the failure-of-conditions-precedent defense would have reshaped the nature

of the litigation at trial. Specifically, as Appellee discusses in its brief, if Appellant asserted a

denial-of-conditions-precedent in its answer, it would require Appellee to prove the satisfaction of

conditions precedent in its case-in-chief at trial, a task it would otherwise be relieved of. See

Greathouse v. Charter Nat’l Bank-Sw., 851 S.W.2d 173, 174 (Tex. 1992); Granbury Marina Hotel,

L.P. v. Berkel & Co. Contractors, Inc., 473 S.W.3d 834, 839 (Tex.App.—El Paso 2015, no pet.).




                                                 6
For these reasons, there is a showing of prejudice on the face of the amended pleading, and the

trial court did not abuse its discretion in denying it. See Price, 931 S.W.2d at 686.

       Moreover, Appellant’s lack of diligence in asserting the affirmative defense supports a

secondary basis supporting the trial court’s decision to deny leave to amend. See, e.g., Price, 931

S.W.2d at 686 (when leave to amend is discretionary, it is not an abuse of discretion to deny

amendment when the record indicates the party has not shown diligence in seeking to file the

amendment); Cocke v. White, 697 S.W.2d 739, 742 (Tex.App.—Corpus Christi 1985, writ ref’d

n.r.e.); Chase Manhattan Mortg. Corp. v. Cook, 141 S.W.3d 709, 716 (Tex.App.—Eastland 2004,

no pet.). Here, the deadline to amend pleadings was December 3, 2019. Yet, despite admitting as

of filing its Plea to the Jurisdiction on October 6, 2017, it intended to argue a failure-of-conditions-

precedent, it never amended its answer to include that affirmative defense until a week prior to

trial. Appellant’s failure to exercise diligence in filing its amended answer asserting a failure-of-

conditions-precedent presents another basis upon which the trial court could have properly

exercised its discretion in denying leave to amend.

       Thus, we find the trial court did not abuse its discretion in denying Appellant’s motion for

leave to amend its answer asserting a failure-of-conditions-precedent. Appellant’s second issue is

overruled.

        Issue Three: Was the evidence sufficient to support the jury’s damages award?

       Finally, in its third issue, Appellant argues the evidence was insufficient to support the

jury’s damages award because Change Order #1 was not incorporated into the contract due to a

failure-of-conditions-precedent. Alternatively, Appellant argues that if this Court finds there was

a breach of contract, the damages award should be reduced by $13,976, which Appellant claims is

duplicative of a sum already paid to Appellee.



                                                   7
       Appellee claims Appellant failed to preserve any excessive damages complaint on appeal

because it was not included in Appellee’s motion for new trial. Further, Appellee argues that even

if the issue was preserved for review, the evidence was sufficient to support the jury’s award.

                            Standard of Review and Applicable Law

       We review excessive damages complaints as challenges to the factual sufficiency of the

evidence to support the damages award and we apply the same test for determining any factual

sufficiency challenge. C.M. Asfahl Agency v. Tensor, Inc., 135 S.W.3d 768, 797 (Tex.App.—

Houston [1st Dist.] 2004, no pet.). In our consideration of all the evidence, we may set aside the

verdict only if it is so contrary to the overwhelming weight of the evidence that the verdict is

clearly wrong and unjust. Id. (citing Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex.

1998)). However, in considering and weighing the evidence, we must defer to the fact finder as

the final determiner of the credibility of witnesses and the weight to give the testimony. Id.

                                             Analysis

       We first address the issue of waiver. Rule 324(b) of the Texas Rules of Civil Procedure

provides, “A point in a motion for new trial is a prerequisite to the following complaints on appeal:

. . . . (4) A complaint of inadequacy or excessiveness of the damages found by the jury[.]”

TEX.R.CIV.P. 324(b). Appellant timely filed a motion for new trial. In his motion for new trial,

Appellant argued:

       Specifically, the Jury did not consider or disregarded the definitional terms
       provided in the contract necessary to be met before payment can issue, and as a
       result entered and awarded a judgment against the Defendant that was unjust. There
       is no evidentiary record to support the jury’s responses to Jury Question No. 1 and
       3.

Jury Question No. 1 addressed whether Appellee breached the agreement, and Jury Question No. 3

addressed the award of damages. Jury Question No. 3 specifically asked:



                                                 8
        What sum of money, if any, if now paid in cash, would fairly and reasonably
        compensate [Appellee] for its damages, if any, that resulted from such failure to
        comply?

        Appellee argues Appellant’s motion for new trial “never raised an argument that the

damages award in favor of [Appellee] was excessive.” We disagree. Although Appellee did not

specifically use the word “excessive,” the cardinal rule in Texas for preserving error is that an

objection must be clear enough to give the trial court an opportunity to correct it. Arkoma Basin

Exploration Co., Inc. v. FMF Associates 1990-A, Ltd., 249 S.W.3d 380, 388 (Tex. 2008).

Appellant’s complaint is clear enough; he sufficiently raised a complaint of the excessiveness of

the damages found by the jury. See id. (“[P]ost-trial objections will rarely be as detailed as an

appellate brief because time is short, the record may not be ready, and the trial court is already

familiar with the case. . . . [t]he specificity of post-trial objections should be construed liberally so

that the right to appeal is not lost unnecessarily.”). We find Appellant properly preserved error to

the damages awarded by the jury.

        We now turn to the merits. Appellant argues the amount of damages awarded to Appellee

should be reduced by $13,976. According to Appellant, evidence presented at trial shows Appellee

failed to account for payment made by Appellant to Appellee for labor and equipment used from

September 9, 2016 to September 23, 2016—an offset. The amount paid to Appellee during this

period for the labor of these employees and use of the equipment totaled $13,976.

        Appellee responds the evidence does not conclusively establish he sought charges that were

excessive based on the termination for convenience clause in the contract. He maintains the

expenses for labor costs were based on a period of fifty-two days, even though the delay period at

issue in which he incurred expenses spanned a period of five months. At trial, Appellee’s project

manager, Eric Lara, testified to the labor charges and confirmed no methods of double billing were



                                                   9
utilized. The jury was entitled to believe or disbelieve that testimony. See McGalliard v.

Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986)(“The trier of fact has several alternatives available

when presented with conflicting evidence. It may believe one witness and disbelieve others.”).

Gerald Grijalva, general manager of the Lower Valley Water District, also testified and stated he

had no basis to question the rates charged for labor. He could not testify that the rates charged were

excessive, and he could not question the rate charged for use of the equipment.

       There was also testimony presented at trial that the expenses sustained by Appellee totaled

$163,418.45. The jury’s award of damages was consistent with that exact amount—the jury

awarded $163,418.45 in damages for expenses sustained as the result of the breach. As for the

retainage amount, which the jury found had been withheld by Appellant under the contract and

had not yet been paid to Appellee, it was based on a mathematical calculation of one percent of

the contract price for each payment Application No. 10. Evidence admitted at trial established the

retainage amount was $17,808.70, which is the amount identified in Appellee’s Payment

Application No. 10. The jury’s award of damages for the retainage was $17,808.70. The jury’s

decision to award damages within the range of evidence presented at trial is an appropriate exercise

of the jury’s role in determining damages. See Harstan, Ltd. v. Si Kyu Kim, 441 S.W.3d 791, 802

(Tex.App.—El Paso 2014, no pet.)(“When the trial evidence supports a range of damages, an

award within that range is an appropriate exercise of the jury’s discretion, and we are not permitted

to disregard the jury’s award on the basis that the jury’s reasoning is unclear.”).

       After reviewing all of the evidence, Appellant has not established as a matter of law that

the damages awarded to Appellee are clearly wrong and unjust, or are contrary to the great weight

of the evidence. See C.M. Asfahl Agency, 135 S.W.3d at 797. We decline to reduce the damages




                                                 10
award and find the evidence sufficient to support the jury’s damages award. Appellant’s third issue

is overruled.

                                        CONCLUSION

       For these reasons, we affirm.


August 17, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  11